Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 8, 2019                                                               Bridget M. McCormack,
                                                                                               Chief Justice

  156332                                                                              David F. Viviano,
                                                                                      Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Richard H. Bernstein
            Plaintiff-Appellee,                                                    Elizabeth T. Clement
                                                                                   Megan K. Cavanagh,
                                                                                                    Justices
  v                                                       SC: 156332
                                                          COA: 337417
                                                          Wayne CC: 14-011187-FC
  MICHAEL TALLY HOLMES,
           Defendant-Appellant.

  _________________________________________/

         By order of July 3, 2018, the application for leave to appeal the July 6, 2017 order
  of the Court of Appeals was held in abeyance pending the decision in People v
  Straughter (Docket No. 156198). On order of the Court, leave to appeal having been
  denied in Straughter on July 19, 2019, 504 Mich. 930 (2019), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the February 9, 2017 order of the Wayne Circuit Court denying the
  defendant’s motion for relief from judgment, and we REMAND this case to the trial
  court for reconsideration of that motion. The trial court’s stated basis for denying the
  motion was that “Defendant has failed to demonstrate good cause and actual prejudice
  under MCR 6.508(D). Furthermore, defendant’s claims have no merit.” However, the
  order failed to “include a concise statement of the reasons for the denial,” as required by
  MCR 6.504(B)(2).

         We do not retain jurisdiction.

         MARKMAN, J. (dissenting).

          For the reasons stated in my dissent in People v Finnie, ___ Mich ___, ___; 933
  NW2d 43, 43 (2019) (Docket No. 159192) (MARKMAN, J., dissenting), I respectfully
  dissent from this Court’s order vacating the judgment of the trial court and remanding for
  reconsideration of Holmes’s motion for relief from judgment. I offer two further
  observations. First, unlike in Finnie, the trial court below specifically cited the rule
  governing Holmes’s motion and further identified the threshold showings for entitlement
  to relief that Holmes failed to satisfy. Thus, today’s order almost certainly suggests the
  invalidity of a far greater number of trial court orders denying motions for relief from
  judgment than did our order in Finnie. Any perusal of the applications for leave to
  appeal filed in this Court should make this clear. Second, the majority continues to
  eschew providing any guidance regarding what satisfies the “concise statement of the
  reasons for the denial” requirement in MCR 6.504(B)(2). If, for example, the court on
  remand provides a citation to a published case from the Court of Appeals that forecloses
                                                                                                               2

Holmes’s argument, would this be sufficient? We do not know because our order
summarily cites a court rule without more, thus setting forth no greater “reasoning” than
does the trial court in its order. Const 1963, art 6, § 6 requires this Court to supply a
“concise statement of the facts and reasons,” just as MCR 6.504(B)(2) requires trial
courts to supply a “concise statement of the reasons for the denial.” And in failing to
supply greater guidance to trial courts across this state that review thousands of motions
for relief from judgment each year, the majority continues to hold trial courts to a higher
standard than that to which we hold ourselves by giving distinctive meanings to
“reason[ing]” in similar contexts. Exactly as the “analysis” of this Court’s order
communicates: (1) the court rule governing the obligation of the trial court, (2) the
standard required to be satisfied by the trial court, and (3) the conclusion that such
standard was not satisfied, the trial court’s order communicates: (1) the court rule
governing Holmes’s motion, (2) the standard required to be satisfied by Holmes, and (3)
the conclusion that such standard was not satisfied. I would deny leave to appeal.

      ZAHRA, J., joins the statement of MARKMAN, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 8, 2019
       p1105
                                                                             Clerk